UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 001-34850 PRIMO WATER CORPORATION (Exact name of registrant as specified in its charter) Delaware 30-0278688 (State of incorporation) (I.R.S. Employer Identification No.) 104 Cambridge Plaza Drive, Winston-Salem, NC (Address of principal executive office) (Zip code) (336) 331-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of August 3, 2012, there were 23,751,213shares of our Common Stock, par value $0.001 per share, outstanding. PRIMO WATER CORPORATION FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2012 INDEX Page number PART 1.Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II.Other Information Item 1. Legal Proceedings 31 Item 1A.Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4.Mine Safety Disclosures 33 Item 5.Other Information 33 Item 6. Exhibits 34 Signatures 35 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements PRIMO WATER CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value information) June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Bottles, net Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of capital leases and notes payable 15 Total current liabilities Long-term debt, capital leases and notes payable, net of current portion 44 Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value - 10,000 shares authorized, none issued and outstanding – – Common stock, $0.001 par value - 70,000 shares authorized, 23,751 and 23,658 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 24 24 Additional paid-in capital Common stock warrants Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Index PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three months ended Six months ended June 30, June 30, Net sales $ Operating costs and expenses: Cost of sales Selling, general and administrative expenses Other operating income ) – ) – Non-recurring and acquisition-related costs Depreciation and amortization Goodwill and developed technology impairment – – Total operating costs and expenses Loss from operations ) Interest expense and other, net Loss before income taxes ) Income tax (benefit) provision ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share: Net loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Index PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands) Three months ended Six months ended June 30, June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustments, net ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 Index PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six months ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Stock-based compensation expense Non-cash interest expense Deferred income tax expense ) Bad debt expense ) Goodwill and developed technology impairment – Other operating income ) – Other ) 55 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses and other liabilities 80 Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of bottles, net of disposals ) ) Proceeds from the sale of property and equipment 17 18 Business acquisitions – ) Additions to and acquisitions of intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under prior revolving credit facility Payments under prior revolving credit facility ) ) Borrowings under revolving credit facility – Payments under revolving credit facility ) – Borrowings under term loan – Note payable and capital lease payments (7
